DETAILED ACTION
This office action is in response to the amendment filed on 03/22/2021. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 6-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR20170025964(A) in view of Migata US 2011/0058303.
Regarding Claim 1, Lee teaches (Figures 2-3 and 5) a substrate fixing device (Fig. 2) comprising: a baseplate (230); an adhesive layer (280) on the baseplate; and an electrostatic chuck (at 220) on the adhesive layer, wherein the adhesive layer includes a first layer (281) and a second layer (282), the second layer (282) being interpose between the first layer and the electrostatic chuck, wherein a thermal conductivity of the first layer in a stacking direction is higher than a thermal conductivity of the first layer in a plane direction than in a plane direction perpendicular to the stacking direction (281, Fig. 5), the stacking direction being a direction in which the baseplate, the adhesive layer, and the electrostatic chuck are stacked, and wherein a thermal conductivity of the second layer (282) is higher in the plane direction than in the stacking direction (252 at Fig. 5). (For Example: See Description for Figures 3 and 5)
	Lee does not teach wherein an entirety of the second layer is thinner than an entirety of the first layer
	Migata teaches (Figures 5 and 10a) wherein an entirety of the second layer (17) is thinner than an entirety of the first layer (13). (For Example: Paragraph 94)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include wherein an entirety of the second layer is thinner than an entirety of the first layer, as taught by Migata, to improve thermal dissipation in the system.
	Regarding Claim 3, Lee teaches (Figures 3 and 5)  wherein the first layer (281) includes a resin (at 281); and a carbon nanotube (281b) in the resin, the carbon nanotube being elongated in the stacking direction. (For Example: See Description for Figures 3 and 5) 	
	Regarding Claim 6, Lee teaches (Figures 2-3 and 5) a device. 
	Lee does not teach wherein the adhesive layer further includes a third layer closer to the baseplate than is the first layer, and a thermal conductivity of the third layer is higher in the plane direction than in the stacking direction.
	Migata teaches (Figures 5 and 10a) a third layer (11) closer to the baseplate (3) than is the first layer (13), and a thermal conductivity of the third layer is higher in the plane direction than in the stacking direction (Fig. 10a). (For Example: Paragraph 94)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include wherein the adhesive layer further includes a third layer closer to the baseplate than is the first layer, and a thermal conductivity of the third layer is higher in the plane direction than in the stacking direction, as taught by Migata, to improve thermal dissipation in the system. 
	Regarding Claim 7, Lee teaches (Figures 2-3 and 5) a device. 
	Lee does not teach wherein the third layer is thinner than the first layer.
	Migata teaches (Figures 5 and 10a) wherein the third layer (11) is thinner than the first layer (13). (For Example: Paragraph 94)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include wherein the 

	Regarding Claim 9, Lee teaches (Figures 2-3 and 5) wherein the second layer (282) is stacked directly on the first layer (281) in the stacking direction. (For Example: Paragraphs 48-50 and 75-80)
Regarding Claim 10, Lee teaches (Figures 2-3 and 5) a substrate fixing device (Fig. 2) comprising: a baseplate (230); an adhesive layer (280) on the baseplate; and an electrostatic chuck (at 220) on the adhesive layer, the electrostatic chuck including a substrate and a heating element buried in the substrate (at 220), wherein the adhesive layer includes a first layer and a second layer (281-282), the second layer (282) being between the first layer and the electrostatic chuck, wherein a thermal conductivity of the first layer (281) in a stacking direction is higher than a thermal conductivity of the first layer in a plane direction (Fig. 5), the stacking direction being a direction in which the baseplate, the adhesive layer, and the electrostatic chuck are stacked the plane direction being perpendicular to the stacking direction, and wherein a thermal conductivity of the second layer (282) in the plane direction is higher than a thermal conductivity of the second layer in the stacking direction (Fig. 5). (For Example: See Description for Figures 3 and 5)
Lee does not teach wherein an entirety of the second layer is thinner than an entirety of the first layer
	Migata teaches (Figures 5 and 10a) wherein an entirety of the second layer (17) is thinner than an entirety of the first layer (13). (For Example: Paragraph 94)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include wherein an entirety of the second layer is thinner than an entirety of the first layer, as taught by Migata, to improve thermal dissipation in the system.
	Regarding Claims 11-12, Lee teaches (Figures 3 and 5) wherein a distance between a surface of the second layer (822) directly contacting the electrostatic chuck (at 220) and a surface of the second layer directly contacting the first layer (281) is smaller than a distance between a surface of the first layer directly contacting the second layer and a surface of the first layer facing toward the baseplate (Fig. 3).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR20170025964(A) in view of Migata US 2011/0058303 and further in view of  Miwa et al. US 2017/0133258.
	Regarding Claim 4, Lee teaches (Figures 2-3 and 5)  wherein the second layer (282). 
	Lee does not teach a carbon sheet in the resin, the carbon sheet including a main surface parallel to the plane direction.
	Miwa teaches (Figures 1 and 7) a carbon sheet (11) in the resin (27, 29 and 11), the carbon sheet including a main surface parallel (11a and 11b) to the plane direction (Y or X plane). (For Example: Paragraphs 131-140 and 183-186)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include a carbon sheet in the resin, the carbon sheet including a main surface parallel to the plane direction, as taught by Miwa, to improve strength of the substrate. 
	Regarding Claim 5, Lee teaches (Figures 2-3 and 5) wherein the second layer (282).
	Lee does not teach wherein the carbon sheet is a graphite sheet or a graphene sheet.
	Miwa teaches (Figures 1 and 7) wherein the carbon sheet (11) is a graphite sheet or a graphene sheet. (For Example: Paragraphs 131-140)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include wherein the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838